     Case 2:18-cr-00322-APG-BNW Document 99 Filed 10/12/20 Page 1 of 4




 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
     Email: rpocker@bsfllp.com
 5
 6   Attorneys for Defendant
      THIEN DINH LE
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                     )
12                                                 )
                            Plaintiff,             )       Case No.: 2:18-cr-00322-APG-BNW
13                                                 )
     v.                                            )
14
                                                   )
15   THIEN DINH LE,                                )
                                                   )
16                          Defendant.             )
17                                                 )

18
            STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
19                              (Fourth Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant THIEN
21   LE, by and through his attorney (Richard J. Pocker, Esq. of the law firm of Boies Schiller
22   Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter, “the
23   Government”), by and through its attorney (Assistant United States Attorney Kevin Schiff,
24   Esq.), that the Sentencing Hearing in the present case be continued to a date at least ninety (90)
25   days from the present date set for sentencing, October 28, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for sentencing on October 28, 2020. The
28   present sentencing date was set in the Court’s Order of July 21, 2020 (ECF No. 94)


                                                       1
     Case 2:18-cr-00322-APG-BNW Document 99 Filed 10/12/20 Page 2 of 4




 1   rescheduling the sentencing hearing from July 22, 2020. The Presentence Investigation Report
 2   was disclosed on December 6, 2019, in anticipation of the prior February 4th sentencing
 3   hearing. Objections to the Presentence Investigation Report were filed on January 14, 2020, in
 4   accordance with the Court’s order approving a stipulation between the parties. The United
 5   States Probation Officer issued a revised Presentence Investigation Report on January 16, 2020.
 6   On July 17, 2020, Defendant LE filed his Sentencing Memorandum, and the Government filed
 7   its Response on July 20, 2020.
 8          2.      Given the recommendations of the Presentence Investigation Report, and given
 9   the unanticipated complexity of some of the differences between the parties as to calculation of
10   the appropriate Sentencing Guideline range for the present case and the applicability of the
11   statutory “Safety Valve” provisions to Defendant LE’s situation, his Sentencing Hearing is an
12   extremely important event in his life, and it can only effectively be conducted in person. An
13   extension of the sentencing date is hereby requested to and including a date no less than ninety
14   (90) days after October 28, 2020. As the Court is painfully aware, the COVID 19 public health
15   crisis continues to have a devastating impact on American society, the world economy, and the
16   functions of the courts. In the Court’s Minute Order of July 16, 2020, setting Defendant LE’s
17   sentencing for a video hearing on July 22, 2020, the Court made clear that any proceeding
18   going forward on that date would be a video or teleconferencing event, and that a critical
19   hearing such as the sentencing of Defendant LE would require that he consent to proceeding in
20   that manner, as opposed to an in-person hearing in the court room. Given the importance of the
21   imposition of sentence, Defendant LE declines to consent to a video or telephonic sentencing
22   proceeding. He instead desires that his sentencing hearing be continued and postponed to a
23   date and time upon which he can be safely transported to and physically present in the court
24   room to personally advocate and provide information in extenuation and mitigation.
25          3.      As the Court is also aware from prior direct correspondence from Defendant LE,
26   as well as multiple filings by him seeking release from pretrial and pre-sentencing confinement,
27   Defendant LE has numerous medical conditions which magnify his vulnerability to the
28   COVID-19 virus. While the Court has declined to release Defendant LE from custody pending


                                                     2
     Case 2:18-cr-00322-APG-BNW Document 99 Filed 10/12/20 Page 3 of 4




 1   imposition of sentence, it has acknowledged the medical risks he faces can be adequately
 2   mitigated at his current site of detention. This conclusion notwithstanding, the medical risks
 3   attendant to Defendant LE’s travel to and from Pahrump are risks he prefers not to undertake
 4   under the present circumstances. An additional ninety (90) day continuance of his sentencing
 5   date is a reasonable accommodation to this risk. Although Defendant LE has been detained for
 6   almost two (2) years pending disposition of his case, his ultimate sentence in the present case is
 7   unlikely to be less than this amount of time.
 8          4.      In addition to the unresolved objections to the Presentence Investigation Report,
 9   Defendant LE has filed a Sentencing Memorandum to assist the Court in determining the
10   appropriate sentence to impose. The Government has responded, and also reserves the option
11   of filing a memorandum setting forth its sentencing arguments, or other suitable pre-sentencing
12   filings. Any such memorandum has yet to be filed.
13          5.      Defendant LE is presently detained pending sentencing, and does not object to
14   this extension and continuance given the importance of resolving differences between the U.S.
15   Probation office, the Government and Defendant LE regarding “safety valve eligibility” and
16   other Sentencing Guidelines issues. In fact, granting the present Stipulation will enable him to
17   more adequately prepare for what is anticipated to be a potentially complicated sentencing
18   hearing. The COVID-19 public health crisis is also of concern to him given his vulnerable
19   health status, and he would prefer to wait until the risks attendant to his transportation to Court
20   can be mitigated.
21          6.      The additional time requested herein is not sought for purpose of delay, but
22   merely to allow counsel sufficient time within which to complete efforts relevant to making
23   their respective sentencing presentations in person before the Court, in this unexpectedly
24   complicated case, to insure that Defendant LE can be sentenced in person, and to protect the
25   medical safety of all participants given the COVID-19 public health crisis. The requested
26   extension, in light of the October 28, 2020 sentencing date, will insure that the parties’
27   preparation is not adversely affected as to disposition of objections to the Presentence
28   Investigation Report and other matters to be addressed at the sentencing hearing.


                                                      3
     Case 2:18-cr-00322-APG-BNW Document 99 Filed 10/12/20 Page 4 of 4




 1          7.      This is the fourth request to continue the sentencing hearing in the present case,
 2   other than rescheduling initiated by the Court.
 3          DATED this 9th day of October, 2020.
 4   BOIES SCHILLER FLEXNER LLP                            NICHOLAS A. TRUTANICH
                                                           United States Attorney
 5
 6   By: /s/ Richard J. Pocker                             By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                               KEVIN SCHIFF, ESQ.
 7      Counsel for Thien Dinh Le                             Assistant United States Attorney
 8
 9
                                                 ORDER
10
            Based on the pending Stipulation of counsel, and good cause appearing,
11
            IT IS HEREBY ORDERED THAT the sentencing hearing in the present case be
12
                    January 27
     continued to ________________                 3:00 p.m. in courtroom _____.
                                   ____, 2021 at _________                 6C
13
                                                  DATED this ____
                                                             12th day of October, 2020.
14
15
                                                  ____________________________________
16                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
